IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,640-01


                  EX PARTE EDUARDO MARGARITO SOTO, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. C-297-W11884-1439642-A IN THE 297TH DISTRICT COURT
                          FROM TARRANT COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to aggravated sexual assault of a child under fourteen years of age

and was originally placed on ten years’ deferred adjudication. He was subsequently convicted on

his open plea of “true” to the allegations in the State’s Petition to Proceed to Adjudication and was

sentenced to thirty years’ imprisonment. Applicant appealed his conviction, but the Second Court

of Appeals dismissed it for want of jurisdiction. Soto v. State, No. 02-19-00171-CR (Tex.

App.—Fort Worth, Aug. 22, 2019) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel John Stickels was ineffective for
                                                                                                       2

failing to adequately investigate the case. He alleges that Stickels did not interview witnesses, such

as the victim and the outcry witness; prepare a defense; or request discovery. Applicant has alleged

facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent,

393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The

trial court shall order John Stickels to submit a supplemental response to Applicant’s claim. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and whether Applicant would have insisted on a trial but for counsel’s

alleged deficient performance. The trial court shall also make specific findings as to what

investigation counsel personally conducted, including whether he investigated the possibility that

Applicant was in prison on the offense date alleged by the outcry witness. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested
                                                   3

by the trial court and obtained from this Court.



Filed: August 25, 2021
Do not publish